306 S.W.3d 211 (2010)
Kaseno L. WINSTON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70657.
Missouri Court of Appeals, Western District.
March 30, 2010.
Ellen H. Flottman, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and Karen KING MITCHELL, Judges.

Order
PER CURIAM.
The State charged Appellant Kaseno Winston with robbery in the first degree (section 569.020, RSMo 2000) and tampering in the first degree (section 569.080, RSMo 2000). The information alleged that Winston was a prior and persistent offender. Winston entered a guilty plea but then filed a post-conviction motion under Rule 24.035, Mo. R. Civ. P. (2009), arguing that, due to ineffective assistance of counsel, his guilty plea was not made knowingly and voluntarily. The Circuit Court of Jackson County, the Honorable Peggy Stevens McGraw presiding, issued findings of fact and conclusions of law, denying Winston's post-conviction motion without an evidentiary hearing. We affirm. Rule 84.16(b).